Citation Nr: 0632183	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  03-03 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an effective date earlier than May 17, 2005, 
for a total disability evaluation based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to 
December 1971.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, that granted a TDIU, effective from May 17, 
2005.  

The Board remanded the matter in October 2005 for the purpose 
of curing specified due process deficiencies.  The matter was 
returned to the Board in August 2006 for final appellate 
consideration.


FINDINGS OF FACT

1.  On May 12, 2002, the veteran filed an application for 
TDIU wherein he indicated that he was unable to work due to 
his service connected heart disease and diabetes mellitus.

2.  Prior to May 17, 2005, the veteran did not meet the 
schedular criteria for a total disability evaluation based on 
individual unemployability; he had a combined disability 
rating of 60 percent with coronary artery disease being 
evaluated as 30 percent disabling; diabetes mellitus, 
evaluated as 20 percent disabling; tinnitus and left knee 
chondromalacia, each evaluated as 10 percent disabling; and, 
left tympanic membrane rupture, shell fragment wound of the 
left leg and thigh, and bilateral hearing loss, each 
evaluated as noncompensable.

3.  Based on a May 17, 2005 VA examination, the RO issued a 
rating decision in June 2005 that granted service connection 
for peripheral neuropathy of the lower extremities as 
secondary to diabetes mellitus and assigned a 10 percent 
disability rating for each leg, effective from May 17, 2005; 
his combined disability rating was 70 percent.


CONCLUSION OF LAW

An effective date earlier than May 17, 2005, is not warranted 
for the veteran's award of a TDIU.  38 U.S.C.A. §§ 5110, 
7104(c) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

The Board finds that the VCAA notice requirements have been 
satisfied by an August 2002 letter and by the January 2006 
Statement of the Case.  Initially, it must be noted that the 
claim for entitlement to an earlier effective date for the 
award of a TDIU is a downstream issue from the veteran's 
claim for entitlement to a TDIU.  For example, the veteran 
filed a claim for entitlement to a TDIU in May 2002.  The RO 
issued a pre-adjudication VCAA letter in August 2002.  The 
notice letter notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send records pertinent to his claim, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there was any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  It is the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103.

The RO granted a TDIU in a June 2005 rating decision, and the 
veteran has appealed the effective date assigned for that 
benefit.  This is considered a "downstream" issue, as the 
veteran has raised a new issue (earlier effective date), 
following the grant of the benefit sought (TDIU).  In this 
type of circumstance, if the claimant has received a VCAA 
letter for the underlying claim and he raises a new issue 
following the issuance of the rating decision, as here, a 
claim for an earlier effective date, the provisions of 
38 U.S.C.A. § 5104(b) and § 7105(d) require VA to issue a 
statement of the case if the disagreement is not resolved.  
Therefore, the RO, in the January 2006 statement of the case, 
informed the veteran of the information and evidence needed 
to substantiate the claim for an earlier effective date for a 
TDIU.  Also in the statement of the case, the RO supplied the 
veteran with the regulation that addresses the assignment of 
effective dates (38 C.F.R. § 3.400).  The RO explained that 
the benefit was granted as of the date when entitlement 
arose.  The veteran was provided detailed reasons and bases 
of why an earlier effective date could not be granted.  VA 
has met its duty to notify the veteran in connection with his 
claim for an earlier effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 500-01 (2006) (Court found that 
VA had fulfilled its duty to notify when RO, following the 
submission of notice of disagreement regarding effective date 
assigned for service connection claim, issued a statement of 
the case that addressed what was necessary to achieve an 
earlier effective date for the service-connected disability).

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In the 
present case, there are VA and private treatment records of 
file.  He was afforded a VA examination.  In light of the 
foregoing, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issues on appeal is required to comply with 
the duty to assist.  

Earlier Effective Date

The effective date provisions for awards of increased 
disability compensation include a general rule which is that 
an award based on a claim for increase of compensation "shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor." 38 
U.S.C.A. § 5110(a) (West 2002).  The corresponding VA 
regulation expresses this rule as "date of receipt of claim 
or date entitlement arose, whichever is later." 38 C.F.R. § 
3.400(o)(1).

The law provides an exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation." 38 U.S.C.A. § 5110(a), (b)(2) (West 
2002).  If the evidence shows that the increase in disability 
occurred prior to the date of receipt of claim, the RO may 
assign the earliest date as of which it is ascertainable that 
the increase occurred as long as the claim for the increased 
disability rating was received within a year of the date that 
the increase occurred.  38 U.S.C.A. § 5110(b)(2) (West 2002); 
38 C.F.R. § 3.400(o)(2); see Harper v. Brown, 10 Vet. App. 
125 (1997; Quarles v. Derwinski, 3 Vet. App. 129, 134- 135 
(1992); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the 
Court held that "38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim (provided that the claim is received within one 
year after the increase)."  Id.  The Court further stated 
that the phrase "otherwise, date of receipt of claim" 
provides the applicable effective date when a factually 
ascertainable increase occurred more than one year prior to 
receipt of the claim for increased compensation.  Id.  That 
is, because neither 38 U.S.C. § 5110(b)(2) nor 38 C.F.R. § 
3.400(o)(2) refer to the date of the claim as the effective 
date of an award of increased disability compensation, the 
effective date for increased disability compensation is the 
date on which the evidence establishes that a veteran's 
disability increased, if the claim is received within one 
year from such date.  The effective date of an increased 
rating would be the date of claim only if the claim is not 
received within the year following the increase in 
disability, as explained in Harper.  VAOPGCPREC 12-98.

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise, in other 
words, that the service-connected disability must have 
increased in severity to a degree warranting an increase in 
compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 
(1992).  Thus, determining whether an effective date assigned 
for an increased rating is correct or proper under the law 
requires (1) a determination of the date of the receipt of 
the claim for the increased rating as well as (2) a review of 
all the evidence of record to determine when an increase in 
disability was "ascertainable."  Id. at 521.

VA will grant TDIU when the claimant is precluded, by reason 
of his service-connected disabilities, from obtaining and 
maintaining "substantially gainful employment" consistent 
with his education and occupational experience. 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2006).  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

TDIU may be assigned when a schedular rating is less than 
total if, when there are two or more disabilities, at least 
one disability is ratable at 40 percent or more, and any 
additional disabilities result in a combined rating of 70 
percent or more, and the disabled person is unable to secure 
or follow a substantially gainful occupation. See 38 C.F.R. § 
4.16(a).  A total disability rating may also be assigned on 
an extra-schedular basis, pursuant to the procedures set 
forth in 38 C.F.R. § 4.16(b), for veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
section 4.16(a).

The Board must therefore determine the date of receipt of the 
veteran's TDIU claim, and then determine the date that it 
became factually ascertainable that his service-connected 
disabilities prevented the veteran from obtaining and 
maintaining substantially gainful employment.

The veteran filed an application for TDIU (VA Form 21-8940) 
on May 15, 2002.  He indicated that he had worked for the 
United States Postal Service (USPS) for nearly 30 years.  He 
said his last day of work had been September 31, 2001.  He 
maintained that complications stemming from his heart 
condition and diabetes mellitus forced him to retire from the 
USPS.

At the time he filed his May 2002 application for TDIU, the 
veteran was service connected for coronary artery disease, 
evaluated as 30 percent disabling; diabetes mellitus, 
evaluated as 20 percent disabling; tinnitus, evaluated as 10 
percent disabling; and, bilateral hearing loss, left tympanic 
membrane rupture, and the residuals of a shell fragment wound 
of the left leg and thigh, each evaluated as noncompensable.  
His combined disability rating was 50 percent.  As such, the 
RO denied the veteran's claim for TDIU in August 2002 based 
on the finding that he did not meet the necessary schedular 
criteria, and that the evidence failed to establish that the 
veteran had been rendered unemployable due to his service 
connected disabilities.

The veteran was afforded a VA examination on May 17, 2005, to 
address the question of whether his service connected 
disabilities rendered him unable to work.  During the course 
of that examination, the veteran was noted to have increased 
problems with neuropathy in his feet with some burning and 
tingling and sensory loss in both feet.  The examiner 
indicated that the peripheral neuropathy was secondary to the 
veteran's diabetes mellitus.  The examiner also opined that 
the veteran's coronary artery disease, congestive heart 
failure, diabetes mellitus, and chondromalacia were the major 
factors in his inability to work.

By a rating action dated in June 2005, the RO granted service 
connection for peripheral neuropathy of the lower extremities 
secondary to diabetes mellitus.  The RO assigned a 10 percent 
disability rating for each foot, effective from May 17, 2005 
(the date the VA examination and the first time the 
disability was identified).  The RO also granted the veteran 
a 10 percent disability rating for chondromalacia of the left 
knee, effective from May 15, 2002.  These actions resulted in 
a combined rating of 60 percent from May 15, 2002, and 70 
percent from May 17, 2005.  Finally, in combining the ratings 
assigned to the veteran's diabetes mellitus and his 
peripheral neuropathy of each foot, which gave him a single 
rating of 40 percent for his diabetes mellitus, the RO 
determined that the schedular criteria for a TDIU had been 
met.  A TDIU was granted from May 17, 2005.

Given the foregoing, the veteran is shown to have met the 
schedular criteria for TDIU no earlier than May 17, 2005.  
Therefore, the only possible means by which TDIU may be 
awarded prior to May 17, 2005, is on an extraschedular basis. 

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An 
extraschedular total rating based on individual 
unemployability, as noted above, may be assigned in the case 
of a veteran who fails to meet the percentage requirements 
but who is unemployable by reason of service-connected 
disability.  38 C.F.R. § 3.321.  Again, for VA purposes, the 
term "unemployability" is synonymous with an inability to 
secure and follow a substantially gainful occupation.  
VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).  Factors such as 
employment history, as well as educational and vocational 
attainments, are for consideration.

Assignment of a TDIU evaluation requires that the record 
reflect some factor that takes the claimant's case outside 
the norm of any other veteran rated at the same level.  38 
C.F.R. §§ 4.1, 4.15 (2006); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (citing).  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Id.

As for the veteran's work history, it appears that he has not 
worked since September 2001.  The veteran indicated in his 
application for TDIU that last worked as a postal supervisor.  
He also reported that he gone to college for three years.  
The record further shows that the veteran worked for the USPS 
for nearly 30 years.  A statement received from the USPS in 
July 2002 indicated that the veteran had taken an "optional 
retirement."  No reference was made to disability.

The Board finds that the claim must be denied.  The evidence 
shows that the veteran took a retirement based on longevity 
not disability.  In this regard, a September 2001 treatment 
report from the Boise VA Medical Center described the veteran 
as leaving the USPS because of fatigue.  However, the veteran 
indicated that he was capable of performing household chores 
and doing yard work, which included mowing the lawn with a 
self-propelling mower and mild digging.  No reference was 
made to the veteran's employability.  Indeed, the only 
opinion on employability was contained in the May 17, 2005, 
VA examination report.  This report represents the first 
competent opinion showing that the veteran was unemployable 
solely due to one or more service-connected conditions.  
Thus, based on the foregoing, the Board finds that this 
evidence does not show that the criteria for an 
extraschedular TDIU rating were met prior to May 17, 2005, 
and that the claim must be denied.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of- the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable.  See 38 
U.S.C.A. 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1990).


ORDER

Entitlement to an effective date earlier than May 17, 2005, 
for a total disability evaluation based on individual 
unemployability is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


